IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-94,016-02


                   EX PARTE CARLOS EUGENIO SERRANO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. DC-22-26567B IN THE 52ND DISTRICT COURT
                           FROM CORYELL COUNTY


       Per curiam.

                                            OPINION

       Applicant was convicted of evading arrest and sentenced to eight years’ imprisonment. He

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied his right to an appeal through no fault of his own. The

trial court finds that Applicant is entitled to a late appeal. The State agrees.

       Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). Applicant may

file an out-of-time appeal of his conviction in cause number 21-26567 from the 52nd District Court

of Coryell County. Within ten days from the date of this Court’s mandate, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by
                                                                                                      2

counsel, the trial court shall appoint counsel to represent him on direct appeal. Should Applicant

decide to appeal, he must file a written notice of appeal in the trial court within thirty days from the

date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: October 26, 2022
Do not publish